Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al., U.S. Patent # 3,444,113 in view of Chen et al., CN 105153426.
Ackerman, like the instant invention, is directed to compositions for binding/coating wood products having application in indoor settings such as fiberboard, particle board, and plywood comprising at least the materials outlined in the abstract.  (Applicants are reminded that, although the claimed invention is devoid of any mention of a styrene/monoester of an ethylenically-unsaturated dicarboxylic acid copolymer, the transitional phrase employed to define the invention is “comprising”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 
	See Example 3 where there are summarized the contents of an exemplary embodiment of the prior art invention that contains in addition to the aforementioned copolymer, butylated urea-formaldehyde resin, an alkyd resin, and p-toluenesulfonic acid.  Each polymer is furnished as a solution of a specified concentration and it may be calculated from the stated concentrations and amounts of solutions added a ratio of the alkyd resin to amine resin of 47:53.  
	There is, however, no mention of a component correlating with the acetoacetyl-functional silicone resin.  Ackerman also does not document the formaldehyde-evolving nature of amino resins but the Examiner takes official notice of the fact that this phenomenon is familiar to the artisan skilled in the formulation of coating/binding compositions containing these materials.
	CN ‘426 represents one of numerous disclosures documenting the hazards associated with formaldehyde emission [0004-0005], especially indoors, and outlines several known approaches for addressing this problem previously [0007-0011].  It is noted of these solutions that they are limited in their efficacy at least for the reason that the adsorptive/reactive materials cannot be enriched at the coating periphery/air interface.  They thus propose incorporating into the coating composition a polysiloxane bearing acetoacetyl moieties that by virtue of its relative incompatibility with the other components of the coating and low surface tension will migrate to the coating surface [0013].  A structural portrayal of suitable candidates to fulfill the role of siloxane-based formaldehyde scavenger is provided in paragraphs [0013,0015,0018] and the accompanying description of variables.
	The Chinese disclosure does not advocate the formulation of the acetoacetyl-functional polysiloxane into a coating composition of any specific makeup and it is, therefore, the Examiner’s position that a practitioner of that invention will understand its effect to be general and extend to any coating formulation for which formaldehyde emission may be expected.  To reiterate, the skilled artisan 
As for claims 7 and 8, understanding the role of the siloxane resin component, it is well within the capabilities of one having ordinary skill in the art to determine how much is to be added to a coating to convey suitable formaldehyde-scavenging characteristics while not deleterious affecting other properties as a matter of routine experimentation.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The acetoacetyl-functional siloxane of formula (I) in paragraph [0013] featuring two acetoacetyl substituents at each linear siloxane “D” unit and three at the terminal “M” units (D and M units are a nomenclature unique to defining structurally polyorganosiloxane compounds) would inherently have well more than 25% acetoacetyl content by weight as claim 9 requires.  The silicon atom makes its smallest contribution to an M unit bearing three units

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R1 is C2-8 alkylene, and likely C2-3 alkylene in favored permutations.  The weight of this residue would be 129 where R1 is ethylene and, therefore, the contribution of silicon to this unit would be 28.1 (atomic weight of silicon)/28.1 + 16 (atomic weight of oxygen) + (129 x 3) = 0.065(100) = 6.5%.  That is to 
	Concerning claim 10, it is clear from the siloxane precursors in, for instance Examples 1-3 of Chen that he product obtained upon acetoacetyl functionalization will inherently have a molecular weight consistent with that claimed.
	As for claim 11, the siloxane frameworks of the branched hydroxyl-terminated polysiloxanes alluded to in the examples of Chen
	Regarding claims 12, 18, and 19, the extent to which formaldehyde is released is ostensibly a function of the amount of the acetoacetyl-functional siloxane incorporated (though it is appreciated that the density of the acetoacetyl groups will also factor in).  Given that the skilled artisan will be motivated to introduce quantities of this material consistent with those contemplated in claims 7 and 8, it follows that similar levels of emission under the defined conditions of these claims would be achieved.  Further, the skilled artisan will add that quantity of the resin that enables one to achieve emission levels consistent with those mandated by governmental bodies and 8 micrograms/inch2 is ostensibly within the range set by said bodies.
Given that the coatings of the prior art are to be used in the same capacity as are mentioned in the instant Specification, a practitioner of the invention gleaned from the combined teachings of Ackerman and Chen will endeavor to provide combinations of the materials outlined in Example 3 of the former that will yield a coating at least as hard as indicated in claim 14.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., U.S. Patent Application Publication No. 2014/0302241 in view of Chen et al., CN 105153426.
Applicants are directed to Example 4 where there is disclosed a coating comprising 108.3 g of a 60% alkyd (hydroxyl number of 155 mg KOH/g) solution, a catalyst solution comprising p-toluenesulfonic 
Regarding the limitation defining a minimum amount of formaldehyde release from the amino resin, an etherified melamine-formaldehyde is within the scope of the amino resins disclosed in the instant Specification and, in any case, one of ordinary skill would be less motivated to incorporate the silicone-based scavenger into a composition where the formaldahyde emissions are perhaps limited by other means such as by judicious selection of a low formaldehyde aminoplast.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



May 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765